Citation Nr: 0632033	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-26 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 11, 1993, rating decision which assigned a 10 percent 
rating for both ears for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which determined that there was no 
CUE in the August 11, 1993, rating decision which assigned a 
10 percent initial rating for both ears for bilateral 
tinnitus.  The veteran, through his representative, has 
implicitly argued that the RO committed CUE because of the 
failure to assign a separate 10 percent evaluation for each 
ear for tinnitus.  


FINDINGS OF FACT

The August 11, 1993 rating decision which assigned a 10 
percent initial rating for both ears for bilateral tinnitus 
was supported by the evidence then of record and was 
consistent with VA laws and regulations then in effect.


CONCLUSION OF LAW

The August 11, 1993 rating decision which assigned a 10 
percent initial rating for both ears for bilateral tinnitus 
was not clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
explained that in order for CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245 (1994) (quoting 
Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-36 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  See Eddy.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

In an August 11, 1993 rating decision, service connection was 
established for tinnitus and a 10 percent rating was 
assigned, effective from April 21, 1993.  

The veteran, through his accredited representative, 
implicitly contends that there was CUE in the August 11, 1993 
rating decision which assigned a 10 percent rating for both 
ears for bilateral tinnitus.  The veteran, through his 
representative, asserts that he should have been granted 
separate 10 percent ratings for each ear.  The veteran argues 
that Diagnostic Code 6260 was misapplied and that separate 
ratings were permissible.  

Tinnitus is evaluated under Diagnostic Code 6260.  At the 
time that the veteran was assigned a compensable rating for 
bilateral tinnitus and at the present time, this diagnostic 
code has provided a 10 percent rating for bilateral tinnitus.  
It has not provided for separate ratings for each ear, 
despite the veteran's arguments that Diagnostic Code 6260 was 
misapplied and that separate ratings were permissible.  

While the rating schedule does provide for rating each ear 
for otitis media, otitis externa, and ear neoplasms, it 
specifically did not address the "bilateral" condition in 
Diagnostic Code 6260 for tinnitus.  Otitis media, otitis 
externa, and ear neoplasms are all conditions that may affect 
only one or both ears and may have separate complications 
when bilateral.  Tinnitus, on the other hand, has been 
defined by the Court as a ringing, buzzing noise in the ears.  
See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 
7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical 
Dictionary 1725 (27th ed. 1988)).  Thus, either tinnitus is 
present or it isn't and a single evaluation is appropriate 
whether it is perceived as being bilateral or unilateral.  
Diagnostic Code 6260 provides for a maximum 10 percent rating 
for recurrent tinnitus, whether perceived as unilateral or 
bilateral.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1993).  At the time that the veteran was rated 10 percent 
for bilateral tinnitus, there was no statutory, regulatory, 
or case authority which required VA to make a determination 
of 10 percent for tinnitus for each ear for a total of 20 
percent.

Diagnostic Code 6260 was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

However, VA appealed the Court's decision in Smith to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit reversed the Veterans 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary directed the Board to resume adjudication of the 
previously stayed claims (claims which had been affected by 
Smith) consistent with VA's longstanding interpretation that 
a single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precluded an evaluation in excess of a single 10 percent for 
tinnitus, as does the current version of Diagnostic Code 
6260.  As such, there was no misapplication of Diagnostic 
Code 6260, and no CUE in the August 11, 1993 rating decision.  

Accordingly, there was no CUE in the August 11, 1993 rating 
decision which assigned a 10 percent initial rating for both 
ears for bilateral tinnitus; the claim is denied.  


ORDER

There was no CUE in the August 11, 1993 rating decision which 
assigned a 10 percent initial rating for both ears for 
bilateral tinnitus.  The claim is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


